Waite, J.
A single question is presented, in this case; and that is, whether a person who sells an article, and agrees to receive payment in other specified articles, may charge the article sold, on book. It is a well settled principle, in the law re *472lating to actions on book, that a special agreement respecting the mode of payment, will not preclude the party from a right to charge the articles sold, on book. It is a common custom for merchants to sell their goods to farmers, payable in the produce of their farms. The goods, when sold, are charged on book, and the produce credited, when received. The farmer, in his dealings with the merchant and mechanic, pursues a similar course. In very many cases, there are specific agreements respecting the kind and quantity of the articles to be received in payment.
We are of opinion, that there is no error in the judgment of the superior court.
The other Judges concurred in this opinion.
Judgment affirmed.